Citation Nr: 1200674	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  09-32 486	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to reopen the claim of service connection for residuals of a Baker's cyst of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1973 to April 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2008 of a Department of Veterans Affairs (VA) Regional Office (RO), which reopened the claim of service connection for residuals of a Baker's cyst of the right knee.

In July 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the Veteran's file.

Although the RO found new and material evidence to reopen the claim, a claim of service connection for a disability that has been previously denied may not be considered on the merits unless new and material evidence has been presented.  Whether or not finality applies is a jurisdictional question for the Board and the Board is not bound by the RO's determination.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).  Therefore, the Board has reframed the issue on the title page accordingly.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In April 2008, the Veteran applied for service connection for residuals of a Baker's cyst of the right knee.  On the application, the Veteran indicated that he had not previously applied for VA benefits.  



The record shows that in 1973 the Veteran sought service connection for residuals of a Baker's cyst of the right knee, and the claim was denied by the Board in a decision in June 1975.

When a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

On the claim to reopen, the Veteran was not provided adequate notice under the Veterans Claims Assistance Act of 2000 (VCAA), pertaining to the basis for the prior denial of the claim.  Kent v. Nicholson, 20 Vet. App. 1   (2006). 

To comply with the precedent opinion in Kent, the case is REMANDED for the following action: 

1.  Ensure VCAA compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006), pertaining to the base for the prior denial of the claim. 

The notice should include the following: 

To reopen the claim, new and material evidence must be presented to show that a pre-existing Baker's cyst was aggravated by service, that is, increased in severity beyond natural progression.











2.  On completion of the foregoing, the claim should be adjudicated.  If the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

